Exhibit 10.1
Amendment to 4.75% Senior Convertible Notes
     This amendment agreement (this “Amendment”) dated as of April 28, 2009 to
the 4.75% senior convertible notes issued pursuant to the Purchase Agreement (as
defined below) (the “Notes”) is made by and between Novavax, Inc., a Delaware
corporation (the “Company”) and Smithfield Fiduciary LLC (the “Required
Holder”).
     WHREAS, this Amendment to the 4.75% senior convertible notes issued
pursuant to the Purchase Agreement (as defined below) (the “Notes”) also serves
as written consent by the Required Holder under and pursuant to Section 17 of
the Notes.
     WHEREAS, the Company entered into that certain Securities Purchase
Agreement, dated as of July 16, 2004 (the “Purchase Agreement”), pursuant to
which, among other things, the Required Holder, Portside Growth and Opportunity
Fund and SF Capital Partners Ltd. (each, a “Holder” and collectively, the
“Holders”) purchased from the Company the Notes;
     WHEREAS, an aggregate of $22,000,000 principal amount of the Notes remain
outstanding;
     WHEREAS, the Holders own, directly or indirectly, all outstanding Notes;
     WHEREAS, the Required Holder owns, directly or indirectly, twelve million
dollars ($12,000,000) principal amount of the outstanding Notes, which is more
than a majority of the aggregate principal amount of the Notes currently
outstanding; and
     WHEREAS, the Required Holder and the Company desire to provide for early
payment of the Notes with payment made (1) in cash for 70% of the outstanding
principal amount plus all accrued and unpaid Interest, and (2) in shares of
Common Stock for 30% of the outstanding principal amount.
     NOW, THEREFORE, Required Holder hereby consents to and agrees to the
following amendments to the Notes under and pursuant to Section 17 of the Notes:
          1. Amendment. Section 1 shall be modified to add the following at the
end of the section:
“Notwithstanding anything herein to the contrary, on April 29, 2009, the Company
shall, in full satisfaction of the Company’s obligations under the Notes,
(a) pay to the Holder the sum of (i) seventy percent (70%) of the outstanding
Principal plus (ii) all accrued and unpaid Interest on the outstanding
Principal, in each case in cash, and (b) deliver to the Holder thirty percent
(30%) of the outstanding Principal (the “Share Amount”) in that number of shares
of Common Stock equal to the Share Amount divided by $2.50. As soon as
practicable after execution hereof, Holder shall provide the Company and the
Transfer Agent with such information as is necessary to allow for the DWAC of
the shares of Common Stock as delivery to the Holder, which DWAC instructions
will be initiated by the Company no later than April 29, 2009. As soon as

 



--------------------------------------------------------------------------------



 



practicable after execution hereof, the Holder shall deliver to the Company the
original Note for cancellation against payment therefor according to the
preceding sentences.”
          2. Full Force and Effect. Except as specifically set forth in this
Amendment, the Notes and all of the other Transaction Documents (as defined in
the Purchase Agreement) shall remain unchanged and in full force and effect. All
references to the Notes in any other Transaction Document shall include this
Amendment.
          3. Company Representations. The Company hereby represents and warrants
to the Required Holder as follows, subject to the Company Disclosure Letter
attached hereto:
               (a) Organization and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation of any of the provisions
of its certificate of incorporation, bylaws or other organizational or charter
documents. The Company is duly qualified to do business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate,
(i) adversely affect the legality, validity or enforceability of any Note
Document, (ii) reasonably be expected to have or result in a material adverse
effect on the results of operations, assets, properties, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole
on a consolidated basis, or (iii) adversely impair the Company’s ability to
perform its obligations under any of the Note Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”). For purposes of this Amendment, “Note
Documents” means, collectively, this Amendment, the Notes and Purchase
Agreement.
               (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the Amendment and
otherwise to carry out its obligations hereunder and under the Purchase
Agreement and the Notes. The execution and delivery of the Amendment and the
consummation by it of the transactions hereunder, have been duly authorized by
all necessary action on the part of the Company and no further consent or action
is required by the Company, its Board of Directors or its stockholders. Each of
the Note Documents has been (or, if executed after the date hereof, upon
delivery will be) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute, the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
               (c) No Conflicts. The execution, delivery and performance of the
Note Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and by the other Note Documents, including,
without limitation, the issuance of the Notes and the reservation for issuance
of the Conversion Shares issuable upon

2



--------------------------------------------------------------------------------



 



conversion, redemption or other payment thereof, did not, do not and will not
(i) conflict with or violate any provision of the Company’s certificate of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a debt of the Company or otherwise) to which the Company
is a party or by which any property or asset of the Company is bound or
affected, except to the extent that such conflict, default or, amendment,
acceleration or cancellation right could not reasonably be expected to have a
Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or Governmental Authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations
of the NASDAQ Global Market (the “Principal Market”) or any other
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company is bound or affected,
except to the extent that such violations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.
               (d) Issuance of the Securities. The Notes are duly authorized and
duly and validly issued, fully paid and nonassessable, free and clear of all
liens, charges, claims, security interests, encumbrances, rights of first
refusal or other restrictions (“Liens”) and not subject to preemptive rights or
similar rights of stockholders.
               (e) Listing of Common Stock. The Common Stock is designated for
quotation or listed on the Nasdaq Global Market and has not been suspended by
the SEC, as of the date hereof, or the Nasdaq Global Market from trading on the
Nasdaq Global Market and no suspension by the SEC or the Nasdaq Global Market
has been threatened, as of the date hereof, either (A) in writing by the SEC or
the Nasdaq Global Market or (B) by falling below the minimum listing maintenance
requirements of the Nasdaq Global Market.
               (f) Consents. Except for the consent of the Holders of the Notes
representing a majority of the outstanding principal amount provided hereby, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, Governmental Authority or any
regulatory or self-regulatory agency or any other Person in order for it to
execute or deliver the Amendment or perform any of its obligations under the
Note Documents, in each case in accordance with the terms thereof. For purposes
of this Amendment, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
               (g) Dilutive Effect. The Company understands and acknowledges
that the number of Conversion Shares issuable upon conversion or redemption of
the Notes will increase in certain circumstances. The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion or
redemption of the Notes in accordance with this

3



--------------------------------------------------------------------------------



 



Amendment and the Notes is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company.
               (h) No Event of Default. The Company represents and warrants to
Holder that, as of the date hereof and after giving effect to the terms of this
Consent and Amendment, no Event of Default (as defined in the Notes) shall have
occurred and be continuing as of the date hereof.
               (i) Shell Company Status. The Company has never, prior to the
date hereof, been an issuer subject to Rule 144(i) under the 1933 Act.
               (j) No Consideration. The Company has not, and covenants that it
will not, pay any consideration to any Holder for providing consent for or
agreement to the Amendment.
          4. Required Holder Representations. The Required Holder hereby
represents and warrants to the Company as follows:
               (a) Beneficial Ownership. The Required Holder is the beneficial
owner of Twelve Million Dollars ($12,000,000) of outstanding principal of the
Notes.
               (b) Validity; Enforcement. This Consent and Amendment has been
duly and validly authorized, executed and delivered on behalf of the Required
Holder and constitutes the legal, valid and binding obligations of Required
Holder, enforceable against Required Holder in accordance with its terms, except
as such enforceability may be limited by general principles of equity or by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
          5. Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Notes as amended by the terms of
this Amendment (including the corresponding Conversion Shares) may be tacked
onto the holding period of the Notes prior to this Amendment, and, therefore,
the Notes and Conversion Shares are freely transferable in accordance with Rule
144(k) and no legend is required on the Notes or Conversion Shares and the
Company agrees not to take any position in contravention of the foregoing.
          6. Miscellaneous.
               (a) Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Notes.
               (b) Disclosure of Transactions and Other Material Information. On
or before 9:00 a.m., New York time, on the first Business Day following the date
of this Amendment, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by this Amendment in the
form required by the 1934 Act and attaching the form of Amendment as exhibits to
such filing (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing with the SEC, no Holder shall be in

4



--------------------------------------------------------------------------------



 



possession of any material, nonpublic information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. The Company shall not, and shall cause each of its officers,
directors, employees and agents, not to provide the Holders with any material,
nonpublic information regarding the Company from and after the filing of the 8-K
Filing with the SEC without the express written consent of the Required Holders.
If a Holder has, or believes it has, received any such material, nonpublic
information regarding the Company, it shall provide the Company with written
notice thereof. The Company shall, within five (5) Trading Days of receipt of
such notice, make public disclosure of any such material, nonpublic information.
In the event of a breach of the foregoing covenant by the Company or any of its
officers, directors, employees and agents, in addition to any other remedy
provided herein or in the Transaction Documents, the Holder shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company or any of its officers, directors, employees or
agents. The Holder shall not have any liability to the Company or any of its
officers, directors, employees, stockholders or agents for any such disclosure.
Subject to the foregoing, neither the Company nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Holder, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith or (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).
[remainder of this page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

                  Novavax Inc.    
 
           
 
  By:   /s/ Rahul Singhvi    
 
  Name:  
 
Rahul Singhvi    
 
  Title:   President and CEO    
 
                Smithfield Fiduciary LLC         By: Highbridge Capital
Management, LLC
Its Trading Manager    
 
           
 
  By:   /s/ Mark J. Vanacore    
 
  Name:  
 
Mark J. Vanacore    
 
  Title:   Managing Director    

6